DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         MICHAEL L. WILKES,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D22-541

                          [September 7, 2022]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; John J. Murphy, III,
Judge; L.T. Case No. 11-000740CF10A.

  Robert David Malove of The Law Office of Robert David Malove, P.A., Ft.
Lauderdale, for appellant.

   No appearance required for appellee.

PER CURIAM.

   Affirmed. See State v. Barnum, 921 So. 2d 513 (Fla. 2005).

WARNER, GROSS and ARTAU, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.